This action was instituted by Charles Ent, plaintiff in error, against C.R. Lee, as sheriff of Kiowa county, and J.K. Gano, to enjoin the sale of a certain oil well rig and certain derrick and casing which were sought to be sold in satisfaction of a certain mechanic's lien. From the judgment in favor of defendants in error, plaintiff in error has appealed.
On April 8, 1921, upon motion of defendants in error this court made an order requiring plaintiff in error to execute an additional supersedeas bond in the sum of $10,000, to be filed in this court within 15 days from date of said order. Plaintiff in error having failed to comply with such order, on May 9, 1921, motion was filed by defendants in error to dismiss the appeal. Such supersedeas bond has not been filed nor any reason given for failure to do so.
This court has in hand power to enforce any reasonable, proper, and lawful order by proper and lawful means, and where plaintiff in error has failed without excuse to comply with an order of this court and by his petition in error seeks an affirmative relief at the hands of this court, such failure to comply with an order will support a motion to dismiss a proceeding in error. Hood v *Page 178 
Hancock, 80 Okla. 59, 193 P. 980; Hansing v. Hansing,76 Okla. 34, 183 P. 978; Spradling v. Spradling, 74 Oklahoma,181 P. 148.
On May 19, 1921, motion to dismiss was filed by defendants in error for failure of plaintiff in error to comply with the court's order. No reasonable excuse having been given for failure to comply with such order, the motion to dismiss is sustained and appeal dismissed.